Exhibit 10.1

VOTING AGREEMENT

by and among

R.R. DONNELLEY & SONS COMPANY

and

[SHAREHOLDER]

Dated as of February 5, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I   

General

       2   

1.1.

  Defined Terms      2      ARTICLE II   

Voting

       3   

2.1.

  Agreement to Vote      3   

2.2.

  No Inconsistent Agreements      4   

2.3.

  Other Matters      4      ARTICLE III   

Representations and Warranties

     4   

3.1.

  Representations and Warranties of the Shareholder      4   

3.2.

  Representations and Warranties of Parent      5      ARTICLE IV   

Other Covenants

     6   

4.1.

  Prohibition on Transfers, Other Actions      6   

4.2.

  Additional Shares      6   

4.3.

  No Solicitation      6   

4.4.

  Notice of Acquisitions      7   

4.5.

  Waiver of Appraisal Rights      7   

4.6.

  Public Announcement      7      ARTICLE V   

Miscellaneous

     8   

5.1.

  Termination      8   

5.2.

  No Ownership Interest      8   

5.3.

  Notices      8   

5.4.

  Interpretation      9   

5.5.

  Counterparts      9   

 

i



--------------------------------------------------------------------------------

5.6.

  Entire Agreement      9   

5.7.

  Governing Law; Submission to Jurisdiction      9   

5.8.

  Amendment; Waiver; Expenses      10   

5.9.

  Severability      10   

5.10.

  Assignment      11   

5.11.

  Shareholder Capacity      11   

 

ii



--------------------------------------------------------------------------------

VOTING AGREEMENT

VOTING AGREEMENT, dated as of February 5, 2015 (this “Agreement”), by and
between R.R. Donnelley & Sons Company, a Delaware corporation (“Parent”), [•]
(the “Shareholder”), a shareholder of the Courier Corporation, a Massachusetts
corporation (the “Company”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Merger Agreement
(as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Company, Quad/Graphics, Inc., Max Sub, Inc. and QGBC, LLC had
entered into an Agreement and Plan of Merger, dated as of January 16, 2015 (the
“Quad Merger Agreement”), and as a material condition and inducement to the
willingness of Quad/Graphics, Inc. and Max Sub, Inc. to enter into the Quad
Merger Agreement, Quad/Graphics, Inc. required that the Shareholder agree, and
the Shareholder, in order to induce Quad/Graphics, Inc. and Max Sub, Inc. to
enter into the Quad Merger Agreement, agreed, to enter into a voting agreement
(the “Quad Voting Agreement”) with respect to the Covered Shares (as hereinafter
defined), but immediately prior to the execution of this Agreement, the Quad
Merger Agreement and the Quad Voting Agreement have each been terminated in
accordance with their terms.

WHEREAS, concurrently with the execution of this Agreement, Parent, Raven
Solutions, Inc., a Massachusetts corporation and a direct, wholly owned
Subsidiary of Parent (“Merger Sub”), Raven Ventures LLC, a Massachusetts limited
liability company and a direct, wholly owned subsidiary of Parent (“Merger LLC”)
and the Company are entering into an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), pursuant to which, on the terms and
subject to the conditions set forth therein, Merger Sub will be merged with and
into the Company, with the Company being the surviving company in the merger
(the “Merger”), which merger will be immediately followed by a merger of such
surviving company with and into Merger LLC, and each outstanding Share will be
converted into the right to receive the Merger Consideration;

WHEREAS, as of the date hereof, the Shareholder is the Beneficial Owner (as
hereinafter defined) of, and has sole investment authority over, in the
aggregate, [•] issued and outstanding Shares;

WHEREAS, the Shareholder has been provided with the execution copy of the Merger
Agreement and acknowledges that such Shareholder will benefit directly and
substantially from the consummation of the transactions contemplated thereby;
and

WHEREAS, as a material condition and inducement to the willingness of Parent and
Merger Sub to enter into the Merger Agreement, Parent has required that the
Shareholder agree, and the Shareholder, in order to induce Parent and Merger Sub
to enter into the Merger Agreement and in consideration of the substantial
expenses incurred and to be incurred by Parent and Merger Sub in connection
therewith, has agreed, to enter into this Agreement and abide by the covenants
and obligations with respect to the Covered Shares (as hereinafter defined) and
certain other matters as set forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

General

1.1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.

“Beneficial Owner” shall be interpreted in accordance with the term “beneficial
owner” as defined in Rule 13d-3 adopted by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended; provided that
for purposes of determining Beneficial Ownership, a Person shall be deemed to be
the Beneficial Owner of any securities which such Person has, at any time during
the term of this Agreement, the right to acquire pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of sixty (60) days, the
satisfaction of any conditions, the occurrence of any event or any combination
of the foregoing). The terms “Beneficial Ownership,” “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.

“Covered Shares” means, with respect to the Shareholder, the Shareholder’s
Existing Shares, together with any Shares or other voting capital stock of the
Company issued and outstanding of which the Shareholder acquires Beneficial
Ownership on or after the date hereof.

“Existing Shares” means, with respect to the Shareholder, the number of issued
and outstanding Shares Beneficially Owned and/or owned of record by the
Shareholder, as set forth in the recitals.

“Transfer” means, directly or indirectly, to sell, transfer, assign, deposit,
pledge, encumber (including creating or incurring any Encumbrance upon),
hypothecate or similarly dispose of (including by gift, merger, consolidation by
operation of Law or otherwise (including by conversion into securities or other
consideration), either voluntarily or involuntarily, or by tendering into any
tender or exchange offer), or to enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership or any contract, option or other arrangement or understanding with
respect to the voting of or sale, transfer, assignment, deposit, pledge,
encumbrance (including the creation or incurrence of any Encumbrance upon),
hypothecation or similar disposition of (including by gift, merger,
consolidation by operation of Law or otherwise (including by conversion into
securities or other consideration), either voluntarily or involuntarily, or by
tendering into any tender or exchange offer); provided that, from and after the
time the Shareholder Approval is obtained, the term “Transfer” shall not be
deemed to include or prohibit any hedging transactions (including puts and
options) that the Shareholder may enter into with respect to any Covered Shares
in compliance with applicable Laws to the extent the Shareholder maintains
exclusive Beneficial Ownership of the Covered Shares that are the subject of
such hedging transactions.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Voting

2.1. Agreement to Vote. Subject to the terms of this Agreement, the Shareholder
hereby irrevocably and unconditionally agrees that during the term of this
Agreement, at the Shareholders’ Meeting and at any other meeting of the holders
of Shares, however called, including any adjournment or postponement thereof,
and in connection with any written consent of the holders of Shares, or in any
other circumstance upon which a vote, consent or other approval of the holders
of Shares is sought, the Shareholder shall, in each case, to the fullest extent
that such matters are submitted for the vote, written consent or approval of the
Shareholder and that the Covered Shares are entitled to vote thereon or consent
thereto:

(a) appear at any such meeting or otherwise cause, to the extent possible in
such Shareholder’s capacity as a shareholder of the Company, the Covered Shares
to be counted as present thereat for purposes of calculating a quorum; and

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares (A) in favor
of the approval of the Merger Agreement and any related proposal in furtherance
thereof and/or in furtherance of effecting the Merger and the other transactions
contemplated by the Merger Agreement; (B) against any action or agreement
submitted for the vote or written consent of the holders of Shares that would to
the knowledge of Shareholder result in a breach in any material respect of any
covenant, representation or warranty or other obligation or agreement of the
Company under the Merger Agreement or that would to the knowledge of Shareholder
otherwise be in opposition to, or inconsistent with, the Merger or any of the
other transactions contemplated by the Merger Agreement; (C) against any
Acquisition Proposal (as defined in the Merger Agreement, other than the Merger)
and (D) to the extent reasonably requested by Parent, against any other action,
agreement or transaction submitted for the vote or written consent of the
holders of Shares that would reasonably be expected to impede, interfere with,
delay, postpone, discourage, frustrate the purposes of or adversely affect the
consummation of the Merger and the other transactions contemplated by the Merger
Agreement (including the economic benefits to Parent and Merger Sub of the
Merger and the other transactions contemplated by the Merger Agreement) (the
matters set forth in clauses (A)-(D) of this Section 2.1(b), the “Section 2.1(b)
Matters”).

Any such vote shall be cast (or consent shall be given) by the Shareholder in
accordance with such procedures relating thereto as will ensure that the Covered
Shares are duly counted, including for purposes of determining whether a quorum
is present. This Section 2.1 shall not require the Shareholder to exercise any
warrants or options (if any) to acquire Shares or other capital stock of the
Company. The Shareholder shall provide Parent with at least five (5) business
days prior written notice prior to signing any action proposed to be taken by
written consent with respect to any Covered Shares. The obligations of the
Shareholder under this Agreement, including this Article II, shall apply unless
this Agreement has been terminated.

 

3



--------------------------------------------------------------------------------

2.2. No Inconsistent Agreements. The Shareholder hereby covenants and agrees
that, other than this Agreement, such Shareholder (a) has not entered into
(except for the Quad Voting Agreement, which agreement has been validly
terminated and is no longer in effect), and shall not enter into at any time
while this Agreement is in effect, any voting arrangement, whether by proxy,
consent, power of attorney, voting agreement, voting trust or otherwise, with
respect to the Covered Shares with respect to any Section 2.1(b) Matters,
(b) has not granted, and shall not grant at any time while this Agreement is in
effect, a proxy, consent or power of attorney with respect to the Covered Shares
with respect to any of the Section 2.1(b) Matters and (c) has not taken and
shall not take any action that would have the effect of preventing or disabling
the Shareholder from performing any of his, her or its obligations under this
Agreement.

2.3. Other Matters. This Agreement shall not restrict the Shareholder in any way
from voting in favor of, voting against or abstaining from voting with respect
to any matter presented to the holders of Shares, in each case except with
respect to Section 2.1(b) Matters.

ARTICLE III

Representations and Warranties

3.1. Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to Parent as follows:

(a) Due Authority; Validity of Agreement. The Shareholder has all requisite
legal right, power, authority and capacity to execute and deliver this Agreement
and to perform his, her or its obligations hereunder. This Agreement has been
duly executed and delivered by the Shareholder and, assuming this Agreement
constitutes a valid and binding obligation of the other parties hereto,
constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against him in accordance with its terms, subject to (x) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (y) rules of law governing specific performance, injunctive relief
and other equitable remedies.

(b) Ownership. The Shareholder’s Existing Shares are, and from the date hereof
through and at Closing will be, owned of record and/or Beneficially Owned by the
Shareholder. Any Covered Shares acquired by the Shareholder after the date
hereof and prior to the Closing will be owned of record and/or Beneficially
Owned by the Shareholder from the date of such acquisition through and at
Closing. As of the date hereof, the Shareholder’s Existing Shares constitute all
of the issued and outstanding Shares owned of record and/or Beneficially Owned
by the Shareholder. The Shareholder has and will have at all times through the
Effective Time the sole right and power (i) over the voting and disposition of
the Covered Shares and (ii) to agree to all of the matters set forth in this
Agreement, in each case, with respect to all of the Covered Shares, with no
limitations, qualifications or restrictions on such rights or powers. The
Shareholder has good and valid legal title to the Existing Shares free and clear
of any Encumbrances whatsoever with respect to the ownership, Transfer or voting
of the Existing Shares, except for any such Encumbrances and restrictions
arising hereunder and except for Transfer restrictions of general applicability
under the Securities Act of 1933, as amended, state “blue sky” Laws or any
equity or similar stock plan maintained by the Company.

 

4



--------------------------------------------------------------------------------

(c) Non-Contravention. The execution, delivery and performance of this Agreement
by the Shareholder and the consummation by the Shareholder of the transactions
contemplated by this Agreement do not and will not (i) with or without notice or
lapse of time or both, require any consent or approval under, violate, result in
any breach of or any loss of any benefit under, or result in termination or give
to others any right of termination, or cancellation of any Contract to which the
Shareholder is a party, or by which such Shareholder or any of his, her or its
properties or assets may be bound or affected or any Governmental Authorization
affecting, or relating in any way to, the property, assets or business of the
Shareholder; (ii) result in a violation or breach of any Law or Order applicable
to Shareholder or any of his, her or its properties or assets; or (iii) result
in the creation or imposition of any Encumbrance (other than Permitted
Encumbrances) on any asset of the Shareholder (including the Covered Shares),
except for any of the foregoing as would not, individually or in the aggregate,
impair the ability of the Shareholder to consummate the transactions
contemplated hereby.

(d) Consents. The Shareholder is not required to give notice to, deliver any
report to, make any filing with, or obtain any consent or waiver from any Person
in connection with the execution, delivery and performance of this Agreement, or
the consummation by Shareholder of the transactions contemplated by this
Agreement, except where the failure to give such notice, deliver such report,
make such filing, or obtain such consent or waiver would not, individually or in
the aggregate, impair the ability of the Shareholder to consummate the
transactions contemplated hereby.

(e) Legal Proceedings; Orders. There is no Legal Proceeding pending against or,
to the knowledge of the Shareholder, threatened, against the Shareholder and the
Shareholder is not subject to any continuing Order, settlement agreement or
similar written agreement with, or, to the knowledge of the Shareholder,
continuing investigation by, any Governmental Body, that would, individually or
in the aggregate, impair the ability of the Shareholder to consummate the
transactions contemplated hereby.

(f) Reliance by Parent and Merger Sub. The Shareholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon the Shareholder’s execution and delivery of this Agreement and
the representations and warranties, covenants and other agreements of the
Shareholder contained herein.

3.2. Representations and Warranties of Parent.

(a) Due Authority; Validity of Agreement. Parent has all requisite legal right,
power, authority and capacity to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly executed and
delivered by Parent and, assuming this Agreement constitutes a valid and binding
obligation of the other parties hereto, constitutes a legal, valid and binding
obligation of Parent, enforceable against it in accordance with its terms,
subject to (x) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (y) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

5



--------------------------------------------------------------------------------

(b) No Beneficial Ownership. Parent hereby represents and warrants to the
Shareholder that nothing contained in this Agreement has caused or shall cause
Parent to acquire Beneficial Ownership of the Covered Shares.

ARTICLE IV

Other Covenants

4.1. Prohibition on Transfers, Other Actions. The Shareholder hereby agrees not
to (a) Transfer any of the Covered Shares, Beneficial Ownership thereof or any
other interest specifically therein (including by tendering into any tender or
exchange offer by any Person other than Parent or any of its Subsidiaries),
(b) enter into any agreement, arrangement or understanding with any Person
(other than Parent or Merger Sub), or take any other action that would prevent
or disable the Shareholder from performing his, her or its obligations under
this Agreement or (c) take any action that would result in the Shareholder not
having the legal power, authority or right to comply with and perform his, her
or its covenants under this Agreement; provided that the Shareholder may
Transfer Covered Shares (i) in the form of a gift to a charitable organization
for philanthropic purposes or (ii) to trusts or other entities for estate
planning purposes so long as, in each such case, the Shareholder maintains
exclusive voting power over such Covered Shares and the recipient of such
Covered Shares executes and delivers a joinder to this Agreement whereby such
recipient becomes bound by the terms of this Agreement. Any purported Transfer
of the Covered Shares in violation of this Section 4.1 shall be null and void
ab initio.

4.2. Additional Shares. In the event of a stock split, stock dividend or
distribution, or any change in the Shares by reason of any split-up, reverse
stock split, recapitalization, combination, reclassification, exchange of Shares
or the like, the terms “Existing Shares” and “Covered Shares” shall be deemed to
refer to and include such Shares as well as all such stock splits, dividends and
distributions and any securities into which or for which any or all of such
Shares may be changed or exchanged or which are received in such transaction.

4.3. No Solicitation. The Shareholder hereby agrees that during the term of this
Agreement and except as otherwise permitted under the terms of the Merger
Agreement, such Shareholder shall not, nor shall he, she or it authorize or
permit any of his, her or its controlled Affiliates and Representatives to:
(i) entertain, solicit, initiate, knowingly facilitate or knowingly encourage
any inquiries, proposals or offers that constitute, or that could reasonably be
expected to lead to, an Acquisition Proposal, (ii) make or participate in,
directly or indirectly, a “solicitation” of “proxies” (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any Person with respect to the voting of, any Shares in
connection with any vote or other action on any of the Section 2.1(b) Matters,
other than to recommend that the holders of Shares vote in favor of the approval
of the Merger Agreement, (iii) furnish any information regarding any of the
Acquired Companies to any Person (other than Parent and Parent’s or the
Company’s Representatives acting in their capacity as such) in connection with
or in response to an Acquisition Proposal or any proposal, inquiry or offer that
could reasonably be expected to lead to an Acquisition Proposal, (iv) engage in,
continue or otherwise participate in any discussions or negotiations with any
Third Party regarding, or furnish to any Third Party information or provide to
any Third Party access to the

 

6



--------------------------------------------------------------------------------

businesses, properties, assets or personnel of the Company or any of its
Subsidiaries in connection with or for the purpose of encouraging or
facilitating, an Acquisition Proposal or any inquiry, proposal or offer that
could reasonably be expected to lead to an Acquisition Proposal, (v) approve,
endorse or recommend any Acquisition Proposal or any proposal, inquiry or offer
that could reasonably be expected to lead to an Acquisition Proposal, (vi) make
or authorize any public statement, recommendation or solicitation in support of
any Acquisition Proposal or any proposal, inquiry or offer that could reasonably
be expected to lead to an Acquisition Proposal, (vii) enter into any letter of
intent, agreement, contract, commitment or agreement in principle with respect
to an Acquisition Proposal or enter into any agreement, contract or commitment
requiring the Company to abandon, terminate or fail to consummate the
transactions contemplated by this Agreement or (viii) otherwise facilitate
knowingly any effort or attempt to make an Acquisition Proposal, in each case
except to the extent that at such time the Company is permitted to take such
action pursuant to the Merger Agreement (but subject to the same restrictions
applicable to the Company with respect to the taking of such action under the
Merger Agreement). Immediately following the execution hereof, the Shareholder
shall, and shall cause his, her or its controlled Affiliates and Representatives
to, immediately cease and terminate any existing solicitation, encouragement,
discussion or negotiation with any Third Party theretofore conducted by the
Shareholder, his, her or its controlled Affiliates or their respective
Representatives with respect to an Acquisition Proposal, or any proposal,
inquiry or offer that could reasonably be expected to lead to an Acquisition
Proposal.

4.4. Notice of Acquisitions. The Shareholder hereby agrees to notify Parent in
writing as promptly as practicable (and in any event within one business day
following such acquisition by the Shareholder) of the number of any additional
Shares or other securities of the Company of which the Shareholder acquires
Beneficial Ownership on or after the date hereof.

4.5. Waiver of Appraisal Rights. The Shareholder hereby unconditionally waives,
and agrees not to exercise, assert or perfect, any rights of appraisal or any
dissenters’ rights that the Shareholder may have (whether under applicable Law
or otherwise) or could potentially have or acquire in connection with the
Merger.

4.6. Public Announcement. So long as the Merger Agreement is in effect, the
Shareholder hereby agrees, in his capacity as a shareholder of the Company only,
not to issue any press release or make any other public statement regarding the
Merger Agreement or this Agreement or the transactions contemplated thereby and
hereby, without the prior written consent of Parent and the Company, except as
required by applicable Law. The Shareholder hereby authorizes Parent and the
Company to disclose in any reports required to be filed under the Securities Act
or the Exchange Act, including any report on Form 8-K or any Schedule 13D, if
applicable, and any other applicable Laws, this Agreement and the information
contained herein.

 

7



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

5.1. Termination. This Agreement shall remain in effect until the earliest to
occur of (i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms and (iii) the amendment or modification of the Merger
Agreement without the prior written consent of the Shareholder to (x) decrease
the amount of the Merger Consideration (it being understood that any changes in
the value of Parent Shares shall not constitute a decrease in the Merger
Consideration) or (y) change the mix of cash and stock that constitutes the
Merger Consideration. Upon the occurrence of any such event, this Agreement
(other than Section 5.8(b)) shall automatically terminate without any notice or
further action from the parties hereto and be of no further force or effect.

5.2. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Covered Shares, except as otherwise provided herein. All
rights, ownership and economic benefits of and relating to the Covered Shares
shall remain vested in and belong to the Shareholder, and Parent shall have no
authority to direct the Shareholder in the voting or disposition of any of the
Covered Shares, except as otherwise provided herein.

5.3. Notices. Any notices or other communications required or permitted under,
or otherwise given in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (i) when delivered or sent if delivered
in person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), (ii) on the fifth (5th) business day after dispatch
by registered or certified mail, (iii) on the next business day if transmitted
by national overnight courier or (iv) on the date delivered if sent by e-mail
(provided confirmation of email receipt is obtained), in each case as follows:

 

  (i) if to Parent, to:

if to Parent:

 

 

   

 

   

 

    Facsimile No.  

 

    Email:                                   
                                                                  with a copy to
(which shall not constitute notice):  

 

   

 

   

 

   

 

    Facsimile No.  

 

 

 

  (ii) if to the Shareholder, to:

c/o Courier Corporation

15 Wellman Avenue

North Chelmsford, MA

01863

Facsimile No. (978) 251-0976

 

8



--------------------------------------------------------------------------------

5.4. Interpretation.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” are intended to refer to Sections of this Agreement.

(e) The headings contained in this Agreement are for convenience of reference
only, shall not be deemed to be a part of this Agreement and shall not be
referred to in connection with the construction or interpretation of this
Agreement.

5.5. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by facsimile or PDF shall be sufficient to bind the parties to the
terms and conditions of this Agreement.

5.6. Entire Agreement. This Agreement and, to the extent referenced herein, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto,
(i) constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement, and there are no representations,
understandings or agreements relating to the subject matter hereof that are not
fully expressed in this Agreement and the documents and instruments executed and
delivered in connection herewith and (ii) are not intended to confer upon any
Person other than the parties hereto any rights or remedies whatsoever.

5.7. Governing Law; Submission to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without regard to the conflicts of
law rules of such Commonwealth. The parties hereto agree that any Legal
Proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the courts of the Commonwealth of Massachusetts and
of the United States of America located in the Commonwealth of Massachusetts
(the “Massachusetts Courts”). Each party hereby irrevocably submits to the
exclusive jurisdiction of such court in respect of any legal or equitable
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, or relating to

 

9



--------------------------------------------------------------------------------

enforcement of any of the terms of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of such court, that the
action, suit or proceeding is brought in an inconvenient forum, that the venue
of the action, suit or proceeding is improper or that this Agreement or the
transactions contemplated hereby may not be enforced in or by such courts. Each
party agrees that notice or the service of process in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be properly served or delivered if delivered in the
manner contemplated by Section 5.3 or in any other manner permitted by Law.

(b) The parties agree that irreparable damage would occur and that the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, except as expressly provided in the
following sentence. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches or threatened breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Massachusetts Courts and, in any action for specific
performance, each party waives the defense of adequacy of a remedy at law and
waives any requirement for the securing or posting of any bond in connection
with such remedy, this being in addition to any other remedy to which they are
entitled at law or in equity (subject to the limitations set forth in this
Agreement). The parties hereto further agree that (i) by seeking the remedies
provided for in this Section 5.7(b), a party shall not in any respect waive its
right to seek any other form of relief that may be available to a party under
this Agreement (including monetary damages) for breach of any of the provisions
of this Agreement or in the event that this Agreement has been terminated or in
the event that the remedies provided for in this Section 5.7(b) are not
available or otherwise are not granted, and (ii) the commencement of any Legal
Proceeding pursuant to this Section 5.7(b) or anything set forth in this
Section 5.7(b) shall not restrict or limit any party’s right to pursue any other
remedies under this Agreement that may be available at any time.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.8. Amendment; Waiver; Expenses.

(a) This Agreement may not be amended except by an instrument in writing signed
by each of the parties hereto. Each party hereto may waive any right of such
party hereunder by an instrument in writing signed by such party and delivered
to the other parties hereto.

(b) The Shareholder shall be responsible for all of his, her or its expenses in
connection with this Agreement and the transactions contemplated hereby, and
shall not seek reimbursement from the Company with respect thereto.

5.9. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected

 

10



--------------------------------------------------------------------------------

in any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated by this Agreement
are fulfilled to the extent possible.

5.10. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any of the parties hereto, in whole or
in part (whether by operation of law or otherwise), without the prior written
consent of the other parties hereto. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns. Any purported
assignment in violation of the provisions of this Agreement shall be null and
void ab initio.

5.11. Shareholder Capacity. The Shareholder is entering into this Agreement
solely in his or her capacity as the Beneficial Owner of Shares, and, if
applicable, not the Shareholder’s capacity as a director or officer of the
Company or any of the Company’s Subsidiaries. Accordingly, notwithstanding
anything to the contrary contained in this Agreement, nothing herein shall in
any way (a) restrict or limit the Shareholder from taking (or omitting to take)
any action in his or her capacity as a director or officer of the Company taken
in order to fulfill his or her fiduciary obligations under applicable Law or
(b) restrict or limit (or require the Shareholder to attempt to restrict or
limit) the Shareholder from acting in such capacity or voting in such capacity
in the good faith exercise of his or her fiduciary duties under applicable Law.
Notwithstanding the foregoing, the parties hereto acknowledge that the directors
and officers of the Company are restricted in the manner set forth in the Merger
Agreement.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

R.R. DONNELLEY & SONS COMPANY By:  

 

  Name: Daniel N. Leib   Title: Executive Vice President and Chief  
          Financial Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

[SHAREHOLDER]

 

Signature Page to Voting Agreement